UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1569


TERRI TIMMONS EVERMAN,

                    Plaintiff - Appellant,

             v.

ANDREW SAUL, Commissioner of Social Security Administration,

                      Defendant - Appellee.


Appeal from the United States District Court for the District of South Carolina, at
Charleston. J. Michelle Childs, District Judge. (2:17-cv-03348-JMC)


Submitted: April 28, 2020                                         Decided: May 7, 2020


Before GREGORY, Chief Judge, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robertson H. Wendt, Jr., FINKEL LAW FIRM, LLC, North Charleston, South Carolina;
Sarah H. Bohr, BOHR & HARRINGTON, LLC, Atlantic Beach, Florida, for Appellant.
Eric Kressman, Regional Chief Counsel, Charles Kawas, Supervisory Attorney, Evelyn
Rose Marie Protano, Special Assistant United States Attorney, SOCIAL SECURITY
ADMINISTRATION, Philadelphia, Pennsylvania; Sherri A. Lydon, United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Terri Timmons Everman appeals the district court’s order accepting the

recommendation of the magistrate judge and upholding the Administrative Law Judge’s

(ALJ) denial of Everman’s application for disability insurance benefits. “In social security

proceedings, a court of appeals applies the same standard of review as does the district

court. That is, a reviewing court must uphold the determination when an ALJ has applied

correct legal standards and the ALJ’s factual findings are supported by substantial

evidence.” Brown v. Comm’r Soc. Sec. Admin., 873 F.3d 251, 267 (4th Cir. 2017) (citation

and internal quotation marks omitted). “Substantial evidence is that which a reasonable

mind might accept as adequate to support a conclusion. It consists of more than a mere

scintilla of evidence but may be less than a preponderance.” Pearson v. Colvin, 810 F.3d
204, 207 (4th Cir. 2015) (citation and internal quotation marks omitted). “In reviewing for

substantial evidence, we do not undertake to reweigh conflicting evidence, make credibility

determinations, or substitute our judgment for that of the ALJ. Where conflicting evidence

allows reasonable minds to differ as to whether a claimant is disabled, the responsibility

for that decision falls on the ALJ.” Hancock v. Astrue, 667 F.3d 470, 472 (4th Cir. 2012)

(brackets, citation, and internal quotation marks omitted).

       We have reviewed the record and perceive no reversible error. Accordingly, we

affirm the district court’s judgment upholding the denial of benefits. Everman v. Comm’r

Soc. Sec. Admin., No. 2:17-cv-3348-JMC (D.S.C. Mar. 26, 2019). We dispense with oral




                                             2
argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            3